863 A.2d 700 (2004)
272 Conn. 907
TOWN OF WEST HARTFORD
v.
MURTHA CULLINA, LLP, et al.
Supreme Court of Connecticut.
Decided December 8, 2004.
William H. Clendenen, Jr., Nancy L. Walker, New Haven and Kevin C. Shea, Guilford, in support of the petition.
William H. Prout, Jr., New Haven, Timothy A. Diemand, Hartford and Erika L. Amarante, New Haven and James R. Fogarty, Greenwich, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 85 Conn.App. 15, 857 A.2d 354 (2004), is denied.
BORDEN, KATZ and ZARELLA, Js., did not participate in the consideration or decision of this petition.